DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0223298 (hereafter Silvano) in view of US 2017/0033009 (hereafter Scanlan).
Regarding claim 1, Silvano, as shown in figure 14, discloses a component carrier, comprising:
a stack comprising at least one electrically conductive layer structure (102) and at least one electrically insulating layer structure (106, 108);
a barrier structure (considering top 2 layers 108 surrounding the component 1400 or all layers 108);
considering contact pads on top and bottom surface of 1400), the component being embedded in the stack and/or in the barrier structure;
wherein at least a portion of one of the at least one electrically conductive layer structure and the at least one pad comprises copper in contact with the barrier structure.
Silvado is silent about the barrier structure is a molded structure comprising a molded material containing ceramic material with a concentration up to 90 percent of weight.
However, Silvado discloses a material of the barrier structure comprises a ceramic material (par.68).
A ceramic layer or structure is formed from molding is old and well known in the art.  For example, Scanlan, figure 1 and paragraph 42, discloses a component (106) is embedded within a molded structure (fig. 1C) comprising a molded material containing ceramic material (ceramic filler) with a concentration up to 90 percent of weight (60-90% by weight of ceramic filler).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the barrier structure is a molded structure comprising a molded material containing ceramic material with a concentration up to 90 percent of weight in order to increase the rigidity and thermal conductivity of the carrier, since such molded structure is well known in the art as evidenced by Scanlan and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 4, the modified carrier of Silvano discloses the component carrier according to claim 1, wherein the embedded component is a semiconductor chip (par.66).
	Regarding claim 5, the modified carrier of Silvano discloses the component carrier according to claim 1, wherein the barrier structure directly contacts at least a part of one of the electrically conductive layer structure and/or the at least one pad (as clearly in the figure).
	Regarding claim 6, the modified carrier of Silvano discloses the component carrier according to claim 1, wherein the component is partially or entirely embedded within the barrier structure.
	Regarding claim 7, the modified carrier of Silvano discloses the component carrier according to claim 1, wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of a vertical through-connection copper via (104), and a patterned electrically conductive layer and a patterned copper foil (102). 
	Regarding claim 8, the modified carrier of Silvano discloses the component carrier according to claim 1, wherein the barrier structure is vertically sandwiched between a first portion of the stack (upper 106) and a second portion of the stack (lower 106). 
Regarding claim 9, Silvano discloses the component inherently can be accommodated in a cavity of the stack, and the barrier structure closes the cavity, wherein copper migration is inherently inhibited when conducting an electric current by since the modified barrier structure of Silvano has the same structure and material as claimed).
Alternatively, a component is accommodated in a cavity of a stack is old and well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the component is accommodated in a cavity of the stack, and the barrier structure closes the cavity, since such cavity for component is old and well known in the printed circuit board art.
Furthermore, the limitation, “copper migration is inherently inhibited when conducting an electric current by at least one of the at least electrically conductive layer structure and/or by the at least one pad”, is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
	Regarding claim 10, the modified carrier of Silvano discloses the component carrier according to claim 1, wherein the component is laterally surrounded by the stack and mounted on the barrier structure (component 1400 is on the lowest layer 108). 
	Regarding claim 11, the modified carrier of Silvano discloses the component carrier according to claim 1, wherein apart from a component main surface with the at 
	Regarding claim 12, the modified carrier of Silvano discloses the component carrier according to claim 1, comprising at least one of the following features:
 the component carrier comprises at least one component embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component;  
	wherein at least one of the electrically conductive layer structures of the 
component carrier comprises at least one of the group consisting of copper;
wherein the electrically insulating layer structure comprises at least one of the group consisting of epoxy resin (106 can be epoxy resin) or a ceramic (108 is ceramic), and a metal oxide;
wherein the component carrier is shaped as a plate;  wherein the component carrier is configured as one of the group consisting of a printed circuit board.
Regarding claim 13, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 1 above.
 Regarding claim 14, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claims 1 and 9 above.
However, Silvano does not disclose applying an electrical potential to the component carrier thereby reducing or inhibiting copper migration when conducting an electric current of at least 1 Ampere by at least one of the at least electrically conductive layer structure and/or by the at least one pad. 
However, such optimization of characteristics of the materials which have been held to be within the skill of the ordinary artisan (see MPEP 2144.04).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have applying an electrical potential to the component carrier thereby reducing or inhibiting copper migration when conducting an electric current of at least 1 Ampere by at least one of the at least electrically conductive layer structure and/or by the at least one pad in order to meet a specific requirement for a predetermined workable range of the carrier.  Furthermore, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 15, Silvano does not disclose the barrier structure 
substantially inhibits the copper migration with the current having a current 
density up to 100 kA/cm.
As discussed in claim 14 above, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the barrier structure substantially inhibits the copper migration with the current having a current density up to 100 kA/cm in order to meet a specific requirement for a predetermined workable range of the carrier.  Furthermore, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-15 have been considered but are moot because the new ground of rejection does not rely on Scanlan reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HOA C NGUYEN/Primary Examiner, Art Unit 2847